HENRY L. BALABAN, Circuit Judge.
This matter is before me upon the appeal of Cassie Goodwyn from her convictions in the metropolitan court in and for Dade County, for careless driving — causing an accident — in violation of section 30-17 (a) of the Code of Metropolitan Dade County, and for being in actual physical control of a motor vehicle while under the influence of intoxicating liquor in violation of section 30-15 (a) of the code. She questions the sufficiency of the evidence to sustain both convictions.
*10After reading the record on appeal and the briefs of the respective parties, hearing oral argument and being fully advised in the premises, this court finds that the evidence is not sufficient to sustain the careless driving conviction as no one saw the manner in which she drove.
The police officer testified that he observed a 1960 Ford off of the roadway and the appellant was seated behind the wheel of the car. There was a slight bit of damage to the front end of her car, the vehicle appeared to have run off the road into a gulley. The car lights were on and the engine was running. The appellant was seated behind the steering wheel alone in her car. She was in a state of extreme intoxication. There is ample substantial evidence to sustain the conviction for being in actual physical control of a vehicle while under the influence of an intoxicating beverage. State v. Bailey, 15 Fla. Supp. 60; Holder v. County of Dade, Criminal Appeal No. 4980.
Therefore, it is considered, ordered and adjudged that the careless driving conviction is reversed and the conviction for being in actual physical control of a vehicle while under the influence of an intoxicating beverage is affirmed.